Citation Nr: 1021103	
Decision Date: 06/08/10    Archive Date: 06/21/10

DOCKET NO.  07-36 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for an acquired 
psychiatric condition to include major depression.

2.  Entitlement to service connection for an acquired 
psychiatric condition to include major depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Lynne M. Yasui, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1992 to July 
1996.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California.

In May 2010, the Veteran testified in a Videoconference 
hearing before the undersigned Veterans Law Judge.  A copy of 
the hearing transcript is associated with the claims file.


FINDINGS OF FACT

1.  In a decision dated in June 2004, the RO denied the 
Veteran's claim of entitlement to service connection for 
major depression.  The Veteran did not perfect a timely 
appeal to that decision.

2.  Evidence received since the June 2004 final decision was 
not previously submitted, relates to an unestablished fact 
necessary to substantiate the claim, is neither cumulative 
nor redundant, and raises a reasonable possibility of 
substantiating the claim.

3.  The Veteran's acquired psychiatric condition to include 
major depression had onset in active service and is 
etiologically related to his active service.



CONCLUSIONS OF LAW

1.  The June 2004 rating decision that denied service 
connection for major depression is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 20.1103 (2009).

2.  New and material evidence has been received since the 
June 2004 rating decision that denied entitlement to service 
connection for an acquired psychiatric condition to include 
major depression, and that claim is reopened.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156 (2009).

3.  The criteria for service connection for an acquired 
psychiatric condition to include major depression have been 
met.  38 U.S.C.A.  §§ 1131, 5107 (West 2002); 38 C.F.R. § 
3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

New and Material

In June 2004, the RO denied service connection for major 
depression.  The decision is final.  38 U.S.C.A. § 7104 (West 
2002).

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.  Hence, before reaching 
the issue of whether service connection is warranted, the 
Board must first determine whether the claim may be reopened.  
See Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en 
banc); see also 38 U.S.C. A. § 5108; Hodge v. West, 155 F.3d 
1356, 1359-60 (Fed. Cir. 1998).

New and material evidence means evidence not previously 
submitted to agency decision makers which is neither 
cumulative nor redundant, and which by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim, and 
which raises a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2009).

The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim as 
in this case dealing with a claim for service connection.  
Evans v. Brown, 9 Vet. App. 273 (1996).  However, it is the 
specified bases for the final disallowance that must be 
considered in determining whether the newly submitted 
evidence is probative.  Id.  Such evidence must tend to prove 
the merits of the claim as to each essential element that was 
a specified basis for that last final disallowance of the 
claim.  Id.  The evidence to be considered in making this new 
and material determination is that added to the record since 
the last final denial on any basis.  Id.

In the June 2004 rating decision, the RO denied the Veteran's 
claim for service connection for major depression.  The basis 
for the denial was that there was no evidence of treatment in 
service for major depressive disorder and no permanent 
residual or chronic disability shown by service treatment 
records, or demonstrated by records following service.

Based on the above, in order to reopen his claim, the record 
must show the receipt, since the June 2004 final 
disallowance, of non-redundant and non-cumulative evidence 
establishing that the claimed disability exists and was 
incurred or aggravated during active service.

Since the last final disallowance in June 2004, the Veteran 
has made numerous submissions to the RO and testified before 
the undersigned Veterans Law Judge in May 2010.

A treatment report from the Naval Hospital in Camp Pendleton, 
California revealed that while on active duty, the Veteran 
was admitted to the Inpatient Mental Heath Unit from December 
29, 1994 to January 12, 1995.  There, he was diagnosed with 
and treated for major depressive disorder, single episode, 
severe with mood congruent psychotic features.  

From January 20, 1995 to February 7, 1995, the Veteran was 
again admitted to Inpatient Mental Health for observation.  
He was again diagnosed with major depressive disorder, single 
episode, severe with mood congruent psychotic features.  He 
was also diagnosed with sertraline induced mood disorder with 
manic features.

A letter from Dr. "C.N.," dated August 2006, indicated that 
the Veteran had a history of depression since 2002.  Since 
his initial visit in July 2002, Dr. C.N noted that the 
Veteran has tried several medications to optimize control of 
his symptoms.  This letter tends to show that the Veteran 
continued to be treated for depression post-service since his 
admission to Inpatient Mental Health in service.

Significantly, Dr. C.N submitted a letter from November 2007.  
She stated that she is the primary care physician for the 
Veteran and that she had the opportunity to review the 
Veteran's medical records from his military service.  Dr. 
C.N. noted that prior to his military service, the Veteran 
had no history of depression.  In December 1994, the first 
symptoms of depression began.  Dr. C.N. also noted the 
Veteran's two admissions to Inpatient Mental Health while on 
active duty.

Upon review of the Veteran's records, Dr. C.N. opined that 
the Veteran "did not have any history of a depressive 
disorder prior to enlistment in the military and his 
symptomatology began during active duty in December 1994.  It 
is my opinion that it is more likely than not that his 
condition was related to his military duty."

The Veteran also submitted treatment records for his 
psychiatric condition from May 2006 to October 2007, which 
indicate the Veteran's current treatment for major 
depression.

The Veteran testified in a Videoconference hearing before the 
undersigned Veterans Law Judge in May 2010.  There, the 
Veteran and his representative, pointed out the evidence 
submitted to the record after the June 2004 final decision, 
including the letters from Dr. C.N. and the Veteran's current 
psychiatric treatment records.

Taken together, this evidence submitted after the final 
disallowance in June 2004 relates to an unestablished fact 
necessary to substantiate the claim, is neither cumulative 
nor redundant, and raises a reasonable possibility of 
substantiating the claim.

In summary, new and material evidence has been submitted to 
reopen the Veteran's claim for entitlement to service 
connection for an acquired psychiatric condition to include 
major depression, and his claim is reopened.

Service Connection

The Board now turns to whether service connection is 
warranted for the Veteran's acquired psychiatric condition to 
include major depression.

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2007).  In general, service connection requires (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in- service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in- service disease 
or injury and the current disability.  See Hickson v. West, 
12 Vet. App. 247, 253 (1999).  

A treatment report from the Naval Hospital in Camp Pendleton, 
California revealed that while on active duty, the Veteran 
was admitted to the Inpatient Mental Heath Unit from December 
29, 1994 to January 12, 1995.  There, he was diagnosed with 
and treated for major depressive disorder, single episode, 
severe with mood congruent psychotic features.  The Veteran 
was placed on a Six Month Limited Duty Board to monitor his 
symptomatology and was continued on antidepressant 
medication.

From January 20, 1995 to February 7, 1995, the Veteran was 
readmitted to Inpatient Mental Health for observation.  He 
was again diagnosed with major depressive disorder, single 
episode, severe with mood congruent psychotic features.  He 
was also diagnosed with sertraline induced mood disorder with 
manic features.  The Veteran continued on the Six Month 
Limited Duty Board, which was initiated on his first 
psychiatric admission, and was continued on antidepressant 
medication.

These treatment reports clearly establish that the Veteran 
had a psychiatric condition in service on two separate 
occasions and thus, the second requirement of establishing 
service connection has been met.

As discussed above, treatment records for the Veteran's 
psychiatric condition from May 2006 to October 2007, indicate 
the Veteran's current treatment for major depression.

A letter from Dr. "C.N.," dated August 2006, indicated that 
the Veteran had a history of depression since 2002.  Since 
his initial visit in July 2002, Dr. C.N noted that the 
Veteran has tried several medications to optimize control of 
his symptoms.  This establishes that the Veteran continued to 
be treated for depression post-service since his admission to 
Inpatient Mental Health in service.

Dr. C.N again submitted a letter in November 2007.  She 
stated that she is the primary care physician for the Veteran 
and that she had the opportunity to review the Veteran's 
medical records from his military service.  Dr. C.N. noted 
that prior to his military service, the Veteran had no 
history of depression.  In December 1994, the first symptoms 
of depression began after two and a half years of continuous 
active duty.  Dr. C.N. also noted the Veteran's two 
admissions to Inpatient Mental Health while on active duty.

Upon review of the Veteran's records, Dr. C.N. opined that 
the Veteran "did not have any history of a depressive 
disorder prior to enlistment in the military and his 
symptomatology began during active duty in December 1994.  It 
is my opinion that it is more likely than not that his 
condition was related to his military duty."

This medical opinion creates the requisite nexus between the 
Veteran's inservice psychiatric condition and treatment and 
his current psychiatric disability to include major 
depression.

Thus, the Board finds that the criteria for service 
connection for an acquired psychiatric condition to include 
major depression have been met and the Veteran's claim should 
be granted.  The Veteran had a psychiatric condition, 
specifically major depression, in service and has a current 
diagnosis of major depression.  A nexus between the Veteran's 
in-service psychiatric condition and his current major 
depression was established by an opinion provided by the 
Veteran's treating physician, Dr. C.N.  Service connection 
for an acquired psychiatric condition to include major 
depression is warranted.

The nature and extent of the Veteran's acquired psychiatric 
condition to include major depression is not before the Board 
at this time.

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

In this case, the Board is granting in full the benefit 
sought on appeal.  Accordingly, assuming, without deciding, 
that any error was committed with respect to either the duty 
to notify or the duty to assist, such error was harmless and 
will not be further discussed.

ORDER

New and material evidence has been received to reopen the 
claim of entitlement to service connection for an acquired 
psychiatric condition to include major depression.


Entitlement to service connection for an acquired psychiatric 
condition to include major depression is granted.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


